Case 2:01-cr-00092-DBH Document 131 Filed 08/05/21 Page 1 of 2        PageID #: 144


                      UNITED STATES DISTRICT COURT

                              DISTRICT OF MAINE


 UNITED STATES OF AMERICA,                 )
                                           )
                                           )
 V.                                        )    CRIM. NO. 2:01-CR-92-DBH-01
                                           )
 SCOTT BARBOUR,                            )
                                           )
                         DEFENDANT         )


        ORDER ON DEFENDANT’S MOTION TO REDUCE SENTENCE


      In an extremely large drug distribution conspiracy, I sentenced Scott

Barbour on February 5, 2003, to 35 years in prison on one count and 20 years

on a second count, to be served concurrently.

      Barbour has now moved to reduce his sentence under 18 U.S.C.

§ 3582(c)(2).   He argues that Amendment 782 to the Sentencing Guidelines,

which the Sentencing Commission made retroactive, see Amendment 788, has

lowered his base offense level based on drug quantity by 2 levels. At sentencing,

I concluded that his total offense level was 40 and his criminal category V. As a

result, his guideline range was 360 months to life, limited by the statutory cap

of 40 years.

      Unfortunately for Barbour, reducing his total offense level to 38 still places

him in the Guideline range of 360 months to life (limited by the statutory cap of

40 years). So although his base offense level went down, his Guideline range

has not changed.

      The applicable statute is clear: sentence reduction in cases like this is

available only if the “sentencing range” has been lowered. 18 U.S.C. § 3582(c)(2).
Case 2:01-cr-00092-DBH Document 131 Filed 08/05/21 Page 2 of 2                   PageID #: 145


The Sentencing Commission interprets that language to mean that an

amendment does not benefit a defendant if it “does not have the effect of lowering

the defendant’s applicable guideline range.”                  Guideline 1B1.10(a)(2)(B).   The

cases agree. See, e.g., United States v. Jarvis, 883 F.3d 18, 21 (2d Cir. 2018)

(“[t]he ‘sentencing range’ that must have been changed to permit relief under

§ 3582(c)(2) is not the base offense level or any other intermediate step in the

guideline calculation, but the bottom-line, final range that was the basis for the

sentence.” (quoting United States v. Taylor, 778 F.3d 667, 672 (7th Cir. 2015)));

accord United States v. Smith, 814 F.3d 802, 804 (6th Cir. 2016).1 Contrary to

Barbour’s contention, the Supreme Court decisions in Hughes v. United States,

138 S. Ct. 1765 (2018), and Koons v. United States, 138 S. Ct. 1783 (2018), have

not changed that analysis.

          I therefore do not reach the issue whether Barbour would qualify under

the § 3553(a) factors.

          At sentencing, I observed that Barbour was “extraordinarily bright and

capable” with “enormous talents.” Assuming that he (rather than a jailhouse

lawyer) is the author of the legal memoranda on this motion, he continues to

demonstrate that high level of intelligence.

          But he does not qualify for release.

          SO ORDERED.

          DATED THIS 5TH DAY OF AUGUST, 2021

                                                          /S/D. BROCK HORNBY
                                                          D. BROCK HORNBY
                                                          UNITED STATES DISTRICT JUDGE


1   The parties have not cited any First Circuit cases.
                                                                                             2
